Case 1:20-cv-08042-PKC Document 26-5 Filed 05/18/20 Page 1 of 3




      EXHIBIT 2
             Case 1:20-cv-08042-PKC Document 26-5 Filed 05/18/20 Page 2 of 3
Linda Doggett, Lee County Clerk of Circuit Court
INSTR. # 2020000008469, Doc Type D, Pages 2, Recorded 1/10/2020 at 10:48 AM, Deputy Clerk LHINSPETER ERECORD
Rec Fees: $18.50 Deed Doc: $25,200.00




         Prepared By and Return To:
         WIDEIKIS, BENEDICT & BERNTSSON, LLC
         THE BIG W LAW FIRM
         Attn: Robert C. Benedict, Esq.
         333 Park Avenue, Unit 2A, PO Box 483
         Boca Grande, FL 33921

         Order No.: 2019-51532JWC

         Property Appraiser's Parcel I.D. (folio) No.: 23-43-20-23-00000.1080

                                                  WARRANTY DEED
                THIS WARRANTY DEED dated January 7, 2020, is made by and between DIANE MAE
         PETITPREN, Individually, and as Trustee of the DIANE MAE PETITPREN TRUST dated March 23,
         1993, AS RESTATED, whose address is P. 0. Box 599, Boca Grande, FL 33921 (the "Grantor"), and
         LINDA A. FAIRSTEIN, whose address is 130 E. End Avenue PH B, New York, NY 10028 (the "Grantee").

                 (Wherever used herein the terms "Grantor" and "Grantee" include all the parties to this instrument
         and the heirs, legal representatives and assigns of individuals, and the successors and assigns of
         corporations).

                  WITNESSETH: That the Grantor, for and in consideration of the sum of Ten And 00/100 Dollars
         ($10.00) and other valuable consideration, receipt whereof is hereby acknowledged, hereby grants,
         bargains, sells, aliens, remises, releases, conveys, and confirms unto the Grantee, all that certain land
         situated in the County of Lee, State of Florida, described as follows:

             Lot 108, NORTH BAY, according to the map or plat thereof, as recorded in Plat Book 45, Page(s) 38
             through 43, of the Public Records of Lee County, Florida.

             Subject to easements, restrictions, reservations and limitations of record, if any.

             Neither the Grantor named herein, nor the spouses thereof or anyone for whose support they are
             responsible reside on or adjacent to the property herein described and is not therefore their
             homestead property.


             Grantor convenants that said trust is still in full force and effect and has not been revoked or
             amended.


             TO HAVE AND TO HOLD the same in fee simple forever.

             AND the Grantor hereby covenants with said Grantee that the Grantor is lawfully seized of said land in
         fee simple; that the Grantor has good right and lawful authority to sell and convey said land; that the
         grantor hereby fully warrants the title to said land and will defend the same against the lawful claims of all
         persons whomsoever; and that said land is free of all encumbrances, except taxes accruing subsequent
         to: 2019.
             Case 1:20-cv-08042-PKC Document 26-5 Filed 05/18/20 Page 3 of 3
INSTR. # 2020000008469 Page Number: 2 of 2




               IN WITNESS WHEREOF, the said Grantor has signed and sealed these presents the day and year
         first above written.


         Signed, sealed and elivered in presence of:




         Wi nq s Signature                               DIANE MAE PETITPREN, Individually, as Tr

              len\col cot)
         Printed Name of First Witness
                                                         of the DIANE MAE PETITPREN TRUST dated
                                                         March 23, 1993, AS RESTATED




         Witness Signature

         KaC)nm i Je IA)           s
         Printed Name of Second Witness



         STATE OF FLORIDA

         COUNTY OF       (ee
                  The foregoing instrument was acknowled ed before me by means of // physical presence or
               online notartization, this  rd day of                  , 20 26 by DIANE MAE PETITPREN,
         Individually, and as Trustee of the DIANE MAE PETITP EN TRUST dated March 23, 1993, AS
         RESTATED         who      is/are personally     known     to   e       who  has/have   produced
                                             as identification and             a h.


                                                               ary ub ic, State of
                                                            My Commission Expires:
                                                            (Seal)
